Citation Nr: 1607007	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-23 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.  

2. Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) in the Illinois Army National Guard from January 1983 to April 1983 and on active (federalized service) duty from November 1998 to June 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In July 2013, the case was remanded for additional development. 


FINDINGS OF FACT

1. In July 2013 (pursuant to the Board's remand instructions), the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for left ear hearing loss; more than a year has lapsed since that request; he has not provided such releases.  

2. In July 2013 (pursuant to the Board's remand instructions), the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for bilateral carpal tunnel syndrome; more than a year has lapsed since that request; he has not provided such releases.  


CONCLUSIONS OF LAW

1. By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for left ear hearing loss, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2015).  
2. By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for bilateral carpal tunnel syndrome, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2006, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2013 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of service connection and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  He was afforded a 60-day abeyance period for submission of additional evidence; that time period lapsed, and no additional evidence was received.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured; however, STRs related to his period of service from November 1998 to June 1999 are unavailable.  As some of the Veteran's STRs are unavailable, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was apprised of this by a letter in August 2011, wherein he was advised to submit any copies of STRs in his possession or any documents that could substitute for STRs (e.g., "buddy" certificates, letters/photographs contemporaneous with service, and insurance/employment physical examinations).  He has not identified any additional available evidence that remains outstanding.  

A letter dated in July 2013 asked the Veteran to provide releases for VA to obtain records of private treatment or evaluations he received for the disabilities at issue, to specifically include records from Drs. Rao and Mann, or to obtain and submit the records himself; he has not responded.  He was afforded VA examinations in December 2011 and October 2013, and a VA addendum opinion was obtained in September 2013.  The VA examination reports appear facially adequate for rating purposes.  However, inasmuch as an accurate and complete history of the left ear hearing loss disability and bilateral carpal tunnel syndrome are not reflected by the current record and cannot be discerned without the records sought on remand, which the Veteran has not authorized VA to secure, the opinions are based on an incomplete factual record (and are inadequate for rating purposes).  As the Veteran has declined to provide releases for records which would flesh out the history of the disabilities at issue, development for further examination/medical opinion is not indicated.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  

The Board's July 2013 remand noted that complete records of private treatment/evaluations the Veteran received for the disabilities at issue are outstanding and that such evidence is pertinent (and perhaps critical), and must be secured.  In a July 2013 letter, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting that he identify all sources of evaluation or treatment he received for his left ear hearing loss and bilateral carpal tunnel syndrome; he did not respond to that request (although he reported for an October 2013 VA examination in connection with his claim of service connection for carpal tunnel syndrome).  The Veteran's failure to cooperate with VA in obtaining outstanding postservice records of evaluations/treatment he has received for his disabilities, particularly because STRs related to his second period of service are unavailable, clouds the disability picture of his left ear hearing loss and carpal tunnel syndrome to an extent that renders proper adjudication of the instant claims simply not possible.  

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence pertaining to his claim seeking service connection for left ear hearing loss and bilateral carpal tunnel syndrome.  The evidence does not show that his left ear hearing loss and bilateral carpal tunnel syndrome manifested during his period of ACDUTRA or active service.  Instead the evidence of record shows that the his left ear hearing loss was initially diagnosed many years following his June 1999 discharge from active duty, and that bilateral carpal tunnel syndrome was initially diagnosed in September 2003.  

Complete records of evaluation and/or treatment pertaining to the left ear hearing loss and bilateral carpal tunnel syndrome would be expected to support or refute allegations of postservice continuity of manifestations and possibly contain information material to determining the etiology of the claimed disabilities.  That the Veteran has chosen not to cooperate by identifying (and providing releases for VA to secure records from) the providers of postservice evaluations/treatment he received for left ear hearing loss and bilateral carpal tunnel syndrome suggests that they do not support his claim.  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain the true complete history of the claimed disabilities.  The Board is presented with less than a complete disability picture of each disability on appeal, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the AOJ requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the AOJ is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims (and the appeals in these matters).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claims seeking service connection for left ear hearing loss and bilateral carpal tunnel syndrome are abandoned, there is no allegation of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking service connection for left ear hearing loss is dismissed.

The appeal seeking service connection for bilateral carpal tunnel syndrome is dismissed.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


